DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Inventions I through V, as set forth in the Office action mailed on 4/16/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/16/21 is withdrawn.  Claims 2-3 and 6-7, directed to Inventions I, II, IV, and V, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “a first head unit including a first head that is provided with a plurality of first nozzles that discharge the liquid of a first color and a plurality of second nozzles that discharge the liquid of a second color, and a second head that is provided with a plurality of third nozzles that discharge the liquid of the first color and a plurality of fourth nozzles that discharge the liquid of the second color; and a second head unit including a third head that is provided with a plurality of fifth nozzles that discharge the liquid of a third color and a plurality of sixth nozzles that discharge the liquid of a fourth color, and a fourth head that is provided with a plurality of seventh nozzles that discharge the liquid of the third color and a plurality of eighth nozzles that discharge the liquid of the fourth color, wherein the first head unit has a first part, a second part that is coupled to the first part on a first side in a first direction and has a width shorter than a width of the first part in a second direction intersecting the first direction, and a third part that is coupled to the first part on a second side opposite to the first side in the first direction, has a width shorter than the width of the first part in the second direction, and is provided at a position different from the second part in the second direction, the second head unit has a fourth part, a fifth part that is coupled to the fourth part on the first side in the first direction and has a width shorter than a width of the fourth part in the second direction, and a sixth part that is coupled to the fourth part on the second side in the first direction, has a width shorter 
Regarding claims 2-11, for the same reason as discussed above for parent independent claim 1, dependent claims 2-11 also contain(s) allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Nishino (US 7,798,606 B2)
Discloses a head unit and heads.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

June 12, 2021